DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on April 21, 2022 in response to the Office Action dated October 21, 2021. This action is made Final.
	Claims 1-26 are pending.
Claim 1 is an independent claim.
	Claims 1-7, 9-19, and 23-26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1 and 5-8, added claims 16-26 , and submitted arguments against the prior art in the Office Action dated October 21, 2021.
	Based on Applicant’s amendments, the Examiner withdraws the rejections of claims 5 and 6 under 35 USC 112(b).

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/03/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lightner et al., US Patent Application Publication no. US 2016/0042276 (“Lightner”), in view of Hennig et al., US Patent Application Publication no. US 2012/0101965 (“Hennig”), in view of Boa et al., US Patent Application Publication no. US 2018/0329985 (“Bao”), and further in view of Gupta et al., US Patent Application Publication no. US 2014/0214840 (“Gupta”).
Claim 1:
	Lightner teaches or suggests a system for topic modelling over a rolling period of time, the system comprising a plurality of document sources, a server and a computer network, wherein said server is in communication with said plurality of document sources through said computer network to receive a plurality of documents over said rolling period of time (see Fig 1; para. 0040 - similar suitable process to discover related topics in a corpus for periodically building new topic ID models, using new content and comparing it to the existing model; para. 0041 - one or more central servers having a plurality of special purpose software and hardware computer modules, including a database source module 102 which may contain a large number of entities/topics; para. 0042 - discovery of new topics may be employed with any number of sources and/or destination components, which may be remotely located and accessed; para. 0044 - automated discovery of new topics periodically may use new data in the database source module; para. 0046 - for periodical updates of automated discovery of new topics in a corpus, using the new content and comparing it to the existing model for periodical building of new topic ID model.);
	said server comprising an analysis engine for analyzing said plurality of documents and for generating a plurality of topic models from said analysis (see para. 0040 - to discover related topics in a corpus for periodically building new topic ID models, using new content and comparing it to the existing model; para. 0043 - automated discovery of new topics, which may include multiple topic identification models with different numbers of term vectors and other parameters; para. 0051 - periodically run a new set of data to select topics of interest from a very large collection of co-occurring entities extracted from a document corpus compare and measure the significance of topics based on established thresholds, for periodically building new topic ID models using new content to identify the similarity of topics found.);
	wherein said analysis engine generates a plurality of topic models a plurality of times according to said rolling period of time para. 0040 - to discover related topics in a corpus for periodically building new topic ID models, using new content and comparing it to the existing model; para. 0043 - automated discovery of new topics, which may include multiple topic identification models with different numbers of term vectors and other parameters; para. 0051 - periodically run a new set of data to select topics of interest from a very large collection of co-occurring entities extracted from a document corpus compare and measure the significance of topics based on established thresholds, for periodically building new topic ID models using new content to identify the similarity of topics found.);
	said server comprising a processor and a memory for storing instructions, wherein said processor executes said instructions to provide functions of said server, including said analysis engine (see para. 0041 - one or more central servers having a plurality of special purpose software and hardware computer modules, including a database source module 102 which may contain a large number of entities/topics; para. 0042 - discovery of new topics may be employed with any number of sources and/or destination components, which may be remotely located and accessed.);
	wherein said processor further executes instructions to:
	determine a plurality of term vectors for each model (see para. 0009 - resulting data may contain millions of term vectors; para. 0010 - multiple topic identification models with different number of term vectors and other parameters; para. 0036 - determination of relationships of corresponding term vectors from any subject domain identifying the most distinguished co-occurring topics that users may be interested in, which may be employed to create a Master Topic Model.).
	Lightner fails to explicitly disclose story sources, stories; and said analysis engine comparing topics of said plurality of topic models for similarity and merging similar topic models; merge said plurality of term vectors according to a similarity measure to form merged term vectors; and merge similar topic models according to said merged term vectors to form merged topic groups.
	Hennig teaches or suggests story sources, stories, wherein said stories are analyzed upon receipt from said plurality of sources (see Fig. 1, 3; para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof; para. 0029 - document representation of a document and features of the document may be received. document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc.; para. 0030 - At 108, the document representation and/or the features of the document may be processed.));
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include story sources, stories, wherein said stories are analyzed upon receipt from said plurality of sources for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).
Bao teaches or suggests comparing topics of said plurality of topic models for similarity and merging similar topic models; merge similar topic models to form merged topic groups (see para. 0018 - topics having a similarity greater than a similarity threshold are merged according to the similarity between respective topics, and then the merged topic model is converted to be in an initial format to generate a compressed topic model, thereby facilitating to storage of the topic model and improving the calculating efficiency for the subsequent document application using the topic model; para. 0055 - two merged compressed topic models are obtained. indicate that the use of the topic model merging compression technology could not only reduce the redundancy between the topics, but also could further enhance the performance of the topic model; para. 0056 - topics having a similarity greater than a similarity threshold in the topic model are merged to obtain a compressed topic model, thereby reducing the storage space and improving the inference accuracy rate; 0085 - determine a similarity between the two topics in each topic pair in the topic pair set; merge topic pairs having a similarity greater than a similarity threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include comparing topics of said plurality of topic models for similarity and merging similar topic models; merge similar topic models to form merged topic groups for the purpose of efficiently processing topic model to reduce redundancy and improve performance, as taught by Bao (0018 and 0055).
Gupta further teaches or suggests merge said plurality of term vectors according to a similarity measure for form merged term vectors; and according to said merged term vectors (see para. 0055 - context term lists that are represented by a context term vector of weights. Each element of each context term vector corresponds to a context term and has a non-zero value if the context tennis represented by the context term list; para. 0057 - merges pairs of context terms vector of weights for which a determined similarity score meets a similarity threshold into a single context term vector of weights; similarity score meets a similarity threshold into a single context term vector of weights by summing the pair of context terms vector of weights to form a single context terms vector of weights. The merged vectors form a cluster; para. 0060 - merging the context term list with the context term list (or the cluster of context tern lists) for which the highest similarity score was determined.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include merge said plurality of term vectors according to a similarity measure for form merged term vectors; and according to said merged term vectors for the purpose of efficiently clustering terms based on similarity, improving usefulness of the processed terms, as taught by Gupta (0017, 0018, and 0057).

Claim 2:
	Lightner fails to explicitly disclose wherein the analysis engine converts said plurality of stories to a corpus of documents, wherein each story maps to at least one document.
	Hennig further teaches or suggests wherein the analysis engine converts said plurality of stories to a corpus of documents, wherein each story maps to at least one document (see para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof. Documents within the document corpus may be processed using a topic model in order to train the topic model; para. 0029 - document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc. document representation, for example, may comprise a frequency of word occurrences within the document (e.g., a vector comprising words occurring in the document and respective frequencies of occurrence of the words); para. 0030 - document representation and/or the features of the document may be processed using the topic model.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein the analysis engine converts said plurality of stories to a corpus of documents, wherein each story maps to at least one document for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).

Claim 3:
	Lightner teaches or suggests wherein said rolling period of time comprises a discrete, separate period of time, such that new topic models are generated at the end of each discrete, separate period of time. (see Fig 1; para. 0040 - similar suitable process to discover related topics in a corpus for periodically building new topic ID models, using new content and comparing it to the existing model; para. 0041 - one or more central servers having a plurality of special purpose software and hardware computer modules, including a database source module 102 which may contain a large number of entities/topics; para. 0042 - discovery of new topics may be employed with any number of sources and/or destination components, which may be remotely located and accessed; para. 0044 - automated discovery of new topics periodically may use new data in the database source module; para. 0046 - for periodical updates of automated discovery of new topics in a corpus, using the new content and comparing it to the existing model for periodical building of new topic ID model.).

Claim 13:
	Hennig further teaches or suggests wherein the story comprises one or more of: a news article; a television broadcast; a video broadcast; an audio broadcast; a social media post; a blog article; and a speech given at public or private platform (see para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof; para. 0029 - document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc.);
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include story sources, stories for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).

Claim 14:
	Hennig further teaches or suggests wherein the plurality of information sources is one or more of: a social networking platform; a newspaper; a magazine; a news broadcasting platform; an e-commerce website; a blog; a magazine; and a talk show (see para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof; para. 0029 - document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc.);
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein the plurality of information sources is one or more of: a social networking platform; a newspaper; a magazine; a news broadcasting platform; an e-commerce website; a blog; a magazine; and a talk show for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).

Claim 15:
	Hennig further teaches or suggests wherein the story is associated with at least one of: a brand; a product; a person; an event; and a service (see para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof; para. 0029 - document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc.);
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein the story is associated with at least one of: a brand; a product; a person; an event; and a service for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).

Claim 19:
	Lightner further teaches or suggests determine a feature vector for each document associated with a topic; cluster said documents by applying a similarity measure to said feature vectors; (see para. 0024 - Term vector" refers to an algebraic model for representing text documents (and any objects, in general) as vectors of identifiers, such as, for example, index terms; para. 0029 - Feature" refers to any information which is at least partially derived from a document; para. 0030 - Cluster" refers to a collection of features.).
Gupta further teaches or suggests compare feature vectors for documents associated with a plurality of different topics according to a similarity measure; and if said feature vectors are sufficiently similar, merge (see para. 0055 - context term lists that are represented by a context term vector of weights. Each element of each context term vector corresponds to a context term and has a non-zero value if the context tennis represented by the context term list; para. 0057 - merges pairs of context terms vector of weights for which a determined similarity score meets a similarity threshold into a single context term vector of weights; similarity score meets a similarity threshold into a single context term vector of weights by summing the pair of context terms vector of weights to form a single context terms vector of weights. The merged vectors form a cluster; para. 0060 - merging the context term list with the context term list (or the cluster of context tern lists) for which the highest similarity score was determined.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include compare feature vectors for documents associated with a plurality of different topics according to a similarity measure; and if said feature vectors are sufficiently similar, merge for the purpose of efficiently clustering terms based on similarity, improving usefulness of the processed terms, as taught by Gupta (0017, 0018, and 0057).
Boa further teaches or suggests merge said plurality of different topics (see para. 0018 - topics having a similarity greater than a similarity threshold are merged according to the similarity between respective topics, and then the merged topic model is converted to be in an initial format to generate a compressed topic model, thereby facilitating to storage of the topic model and improving the calculating efficiency for the subsequent document application using the topic model; para. 0055 - two merged compressed topic models are obtained. indicate that the use of the topic model merging compression technology could not only reduce the redundancy between the topics, but also could further enhance the performance of the topic model; para. 0056 - topics having a similarity greater than a similarity threshold in the topic model are merged to obtain a compressed topic model, thereby reducing the storage space and improving the inference accuracy rate; 0085 - determine a similarity between the two topics in each topic pair in the topic pair set; merge topic pairs having a similarity greater than a similarity threshold.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include merge said plurality of different topics for the purpose of efficiently processing topic model to reduce redundancy and improve performance, as taught by Bao (0018 and 0055).

Claim 23:
	Hennig further teaches or suggests wherein said stories are received from said story sources as said stories are generated for public release by said story sources (see Fig. 1, 3; para. 0003 - training a topic model based upon sequentially processing documents and/or their features. document corpus may comprise a structure or grouping of a wide variety of documents (e.g., social network data, blog data, feed data, a database of photos, a website of articles, textual web page data, a web service of microblogs, a file folder of spreadsheets and/or text documents, XML files, instant messages, HTML files, source code, and/or other documents or combinations thereof; para. 0029 - document representation of a document and features of the document may be received. document corpus may comprise a plurality of documents of varying types (e.g., a repository of billions of web page articles, microblogs, HTML documents, XML documents, text documents, social networking data, etc.; para. 0030 - At 108, the document representation and/or the features of the document may be processed.));
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said stories are received from said story sources as said stories are generated for public release by said story sources for the purpose of efficiently training topic models taking into account helpful semantic features, as taught by Hennig (0003 and 0027).

Claim 24:
	Lightner further teaches or suggests wherein said plurality of term vectors per topic model comprises n term vectors, wherein a value of n is in a range from 1 to 100 (see para. 0010 - multiple topic identification models with different number of term vectors and other parameters. For example a topic identification model with 64 term vectors may provide a broader topic scope, while models with 256, 1024, or 16K term vectors may provide more specific fine-grained topics.).

Claim 25:
	Lightner further teaches or suggests wherein the value of n is in a range of from 1-50 (see para. 0010 - multiple topic identification models with different number of term vectors and other parameters. For example a topic identification model with 64 term vectors may provide a broader topic scope, while models with 256, 1024, or 16K term vectors may provide more specific fine-grained topics.).

Claim 26:
	Lightner further teaches or suggests wherein said value of n is in a range from 1-15 (see para. 0010 - multiple topic identification models with different number of term vectors and other parameters. For example a topic identification model with 64 term vectors may provide a broader topic scope, while models with 256, 1024, or 16K term vectors may provide more specific fine-grained topics.).

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lightner, in view of Hennig, in view of Boa, in view of Gupta, and further in view of Ankan et al., US Patent Application Publication no. US 2013/0151525 (“Ankan”).
Claim 4:
	As indicated above, Lightner teaches or suggests wherein said rolling period of time. 
	Lightner fails to explicitly disclose comprises a sliding window, wherein stories are gathered during a period of time defined by said sliding window, wherein new topic models are generated a plurality of times during said period of time defined by said sliding window.
	Ankan teaches or suggests comprises a sliding window, wherein stories are gathered during a period of time defined by said sliding window, wherein new topic models are generated a plurality of times during said period of time defined by said sliding window (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0008 - groups of matrices are analyzed using a defined equation, including the matrices X(t), W(t) and H(t), to identify the evolving and the emerging topics; para. 0080 - Again, we introduce the documents in phases; Claim 2 - sequence of matrices W(t), each of the matrices W ( t) identifying a multitude of topics in said set of documents associated with the timepoints within said defined window … analyzing the groups of matrices includes using a defined equation including the matrices X(t), W(t) and H(t), to identify the evolving and the emerging topics.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include comprises a sliding window, wherein stories are gathered during a period of time defined by said sliding window, wherein new topic models are generated a plurality of times during said period of time defined by said sliding window for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 5:
	Ankan further teaches or suggests wherein said period of time defined by said sliding window comprises 1 minute, 5 minutes, 10 minutes, 15 minutes, 30 minutes, 60 minutes, 2 hours, 8 hours, 12 hours 24 hours, 48 hours, 72 hours, 1 week, or 1 month (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0067 - topics over a period of 27 weeks. a sliding window of w=4 weeks was used; para. 0079 - introduce the documents from the 27 weeks in 5 different phases. In the zeroth phase, we introduce all the documents between weeks 1 to 5 and these documents are used for initializing the dictionary H(0). In the first phase, we introduce all the documents between weeks 6 to 7 and run the emerging topic detection on these documents with dictionary.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said period of time defined by said sliding window comprises 1 minute, 5 minutes, 10 minutes, 15 minutes, 30 minutes, 60 minutes, 2 hours, 8 hours, 12 hours 24 hours, 48 hours, 72 hours, 1 week, or 1 month for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 6:
	Ankan further teaches or suggests wherein new topic models are generated every hour, every 2, 3, 4, 8, 12, 24, 36, 48, 60 hours; wherein said 46 new topic models are generated according to a time period such that said new topic models are generated a plurality of times during said period of time defined by said sliding window (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0067 - topics over a period of 27 weeks. a sliding window of w=4 weeks was used; para. 0079 - introduce the documents from the 27 weeks in 5 different phases. In the zeroth phase, we introduce all the documents between weeks 1 to 5 and these documents are used for initializing the dictionary H(0). In the first phase, we introduce all the documents between weeks 6 to 7 and run the emerging topic detection on these documents with dictionary.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein new topic models are generated every hour, every 2, 3, 4, 8, 12, 24, 36, 48, 60 hours; wherein said 46 new topic models are generated according to a time period such that said new topic models are generated a plurality of times during said period of time defined by said sliding window for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 7:
	As indicated above, Bao teaches or suggests according to the merged topic groups.
	Ankan further teaches or suggests wherein said analysis engine further analyzes and tags said corpus of documents determined according to the sliding window (see para. 0038 - to have tagged para. 0071 – each document is tagged with a single, most dominant topic that it associates with which we refer to as the true topic for that document the ith document (row) in X(t) with the most dominating topic argmax1 W (t )(ij) which gives a clustering of documents; 0076 - detect novel documents and then run a Spherical K-Means clustering on these novel documents to create emerging topic clusters; para. 0077 - detect novel documents and then run a dictionary based clustering on these novel documents to create emerging topic clusters.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said analysis engine further analyzes and tags said corpus of documents determined according to the sliding window for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 9:
	Bao further teaches or suggests user computational device for communicating with said server through said computer network, said user computational device communicating a domain for topics associated with said topic models; said user computational device comprising a processor and a memory for storing instructions, wherein said processor executes said instructions to provide functions of said user computational device (see para. 0032 - user 110 may use the terminal devices 101, 102 and 103 to interact with the server 105 through the network 104, in order to transmit or receive messages, etc. Various communication client applications, such as web browser applications, shopping applications, search applications, instant messaging tools, mailbox clients, and social platform software may be installed on the terminal devices; para. 0033 - various electronic devices capable of interacting with the server.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include comparing topics of said plurality of topic models for similarity and merging similar topic models for the purpose of efficiently processing topic model to reduce redundancy and improve performance, as taught by Bao (0018 and 0055).

Claim 10:
	Bao teaches or suggests wherein said domain is selected from the group consisting of information sector, user defined domain and current affairs news sources (see para. 0032 - user 110 may use the terminal devices 101, 102 and 103 to interact with the server 105 through the network 104, in order to transmit or receive messages, etc. Various communication client applications, such as web browser applications, shopping applications, search applications, instant messaging tools, mailbox clients, and social platform software may be installed on the terminal devices; para. 0033 - various electronic devices capable of interacting with the server.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said domain is selected from the group consisting of information sector, user defined domain and current affairs news sources for the purpose of efficiently processing topic model to reduce redundancy and improve performance, as taught by Bao (0018 and 0055).

Claim 16:
	Ankan further teaches or suggests wherein said period of time defined by said sliding window comprises a value of from 1 minute to 1 month (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0067 - topics over a period of 27 weeks. a sliding window of w=4 weeks was used; para. 0079 - introduce the documents from the 27 weeks in 5 different phases. In the zeroth phase, we introduce all the documents between weeks 1 to 5 and these documents are used for initializing the dictionary H(0). In the first phase, we introduce all the documents between weeks 6 to 7 and run the emerging topic detection on these documents with dictionary.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said period of time defined by said sliding window comprises a value of from 1 minute to 1 month for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 17:
	Ankan further teaches or suggests wherein said period of time defined by said sliding window comprises a multiday period from 1 day to 1 month (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0067 - topics over a period of 27 weeks. a sliding window of w=4 weeks was used; para. 0079 - introduce the documents from the 27 weeks in 5 different phases. In the zeroth phase, we introduce all the documents between weeks 1 to 5 and these documents are used for initializing the dictionary H(0). In the first phase, we introduce all the documents between weeks 6 to 7 and run the emerging topic detection on these documents with dictionary.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said period of time defined by said sliding window comprises a multiday period from 1 day to 1 month for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 18:
	Ankan further teaches or suggests wherein new topic models are generated according to time period of from every hour to every 60 hours; wherein said new topic models are generated according to a time period such that said new topic models are generated a plurality of times during said period of time defined by said sliding window (see para. 0007 - the input is a sequence of streaming documents, and each of the document is associated with a timepoint t. a second sequence of matrices W(t) … in each of a set of the documents associated with the timepoints within a defined sliding window w in a time period T. Each of the matrices W(t) identifies a multitude of topics in said set of documents associated with the timepoints within the defined window; para. 0067 - topics over a period of 27 weeks. a sliding window of w=4 weeks was used; para. 0079 - introduce the documents from the 27 weeks in 5 different phases. In the zeroth phase, we introduce all the documents between weeks 1 to 5 and these documents are used for initializing the dictionary H(0). In the first phase, we introduce all the documents between weeks 6 to 7 and run the emerging topic detection on these documents with dictionary. the second phase, we introduce all the documents between weeks 8 to 13 and run the emerging topic detection algorithm on these documents with dictionary H(l) (outputted by the first phase). We repeat the same steps for the third phase (between weeks 14 to 17) and fourth phase (between weeks 18 to 27).).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein new topic models are generated according to time period of from every hour to every 60 hours; wherein said new topic models are generated according to a time period such that said new topic models are generated a plurality of times during said period of time defined by said sliding window for the purpose of efficiently monitoring evolving topics and detecting emerging trends, as taught by Ankan (0013).

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lightner, in view of Hennig, in view of Boa, in view of Gupta, in view of Ankan, and further in view of Basson et al., US Patent Application Publication no. US 2016/0162538 (“Basson”).
Claim 11:
	Lightner fails to explicitly disclose wherein said analysis engine selects documents for said document corpus according to said domain.
	Basson teaches or suggests wherein said analysis engine selects documents for said document corpus according to said domain (see para. 0024 - given document in each of these sets may be selected for inclusion in the domain specific corpora 216 based on how well it conforms to a desired characteristic of the domain model to which it corresponds; para. 0033 - document selection process may be manual or automated. For example, a set of restaurant business plans may be assembled and annotated, manually or automatically; para. 0035 - corpus of select documents corresponding to a set of elements of a model of a domain is received, and a set of select topics is generated based on the corpus of select documents. Upon the distance measure matching a set of selection criteria, the additional document is added to a new corpus; para. 0037 - the select documents from among the starting documents may be based on a search of the open domain knowledge source(s) 204 (FIG. 2) using a search phrase that is formed based on one or more of the following: a phrase from a domain-relevant ontology source; the select topics; and the topics of the additional document.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include wherein said analysis engine selects documents for said document corpus according to said domain for the purpose of efficiently generating and managing domain models for providing insight into collected data, as taught by Basson (0002, 0003).

Claim 12:
	Basson further teaches or suggests a user database for storing one or more user profiles associated with one or more users, wherein the processor is configured to access the one or more user profiles from the user database for determining the domain for the one or more users based on respective user profiles (see para. 0003 - receiving (i) a first model associated with a user; para. 0011 - generate the domain specific model iteratively based on interactions with a user who can guide the process and derive insight from it; para. 0027 - may receive first model 343 from, for example, a database or an input source. First model 343 may be a data model having elements that define user's 342 attributes; para. 0063 - User portal provides access to the cloud computing environment for consumers and system administrators.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Lightner, to include a user database for storing one or more user profiles associated with one or more users, wherein the processor is configured to access the one or more user profiles from the user database for determining the domain for the one or more users based on respective user profiles for the purpose of efficiently generating and managing domain models for providing insight into collected data, as taught by Basson (0002, 0003).

Allowable Subject Matter
Claims 8, 20-22, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176